              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       STATESVILLE DIVISION
                  CIVIL CASE NO. 5:19-cv-00125-MR


TRISTEENA HASSAN,                )
                                 )
                   Plaintiff,    )
                                 )
            vs.                  )                       ORDER
                                 )
ANDREW SAUL,                     )
Commissioner of Social Security, )
                                 )
                   Defendant.    )
________________________________ )

      THIS MATTER is before the Court on the Plaintiff’s Motion for

Summary Judgment [Doc. 13] and the Defendant’s Motion for Summary

Judgment [Doc. 15].

I.    BACKGROUND

      On September 24, 2015, the Plaintiff, Tristeena Hassan(“Plaintiff”),

filed an application for disability insurance benefits under Title II of the Social

Security Act (the “Act”), alleging an onset date of August 4, 2015. [Transcript

(“T.”) at 192]. The Plaintiff’s claims were initially denied on March 7, 2016

and upon reconsideration on May 9, 2016. [T. at 112, 122]. Upon the

Plaintiff’s request, a hearing was held on April 2, 2018 before an

Administrative Law Judge (“ALJ”). [T. at 40]. On July 10, 2018, the ALJ



        Case 5:19-cv-00125-MR Document 18 Filed 01/22/21 Page 1 of 17
issued a written decision denying the Plaintiff benefits, finding that the

Plaintiff was not disabled within the meaning of the Act since the alleged

onset date of August 4, 2015. [T. at 10-26]. The Appeals Council denied

the Plaintiff’s request for review, thereby making the ALJ’s decision the final

decision of the Commissioner. [T. at 1-3]. The Plaintiff has exhausted all

available administrative remedies, and this case is now ripe for review

pursuant to 42 U.S.C. § 405(g).

II.   STANDARD OF REVIEW

      The Court’s review of a final decision of the Commissioner is limited to

(1) whether substantial evidence supports the Commissioner’s decision,

Richardson v. Perales, 402 U.S. 389, 401 (1971); and (2) whether the

Commissioner applied the correct legal standards. Hays v. Sullivan, 907

F.2d 1453, 1456 (4th Cir. 1990).       “When examining [a Social Security

Administration] disability determination, a reviewing court is required to

uphold the determination when an ALJ has applied correct legal standards

and the ALJ’s factual findings are supported by substantial evidence.” Bird

v. Comm’r, 699 F.3d 337, 340 (4th Cir. 2012). “Substantial evidence is such

relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005)

(internal quotation marks omitted). “It consists of more than a mere scintilla

                                      2

       Case 5:19-cv-00125-MR Document 18 Filed 01/22/21 Page 2 of 17
of evidence but may be less than a preponderance.” Hancock v. Astrue, 667

F.3d 470, 472 (4th Cir. 2012) (internal quotation marks omitted).

      “In reviewing for substantial evidence, [the Court should] not undertake

to reweigh conflicting evidence, make credibility determinations, or substitute

[its] judgment for that of the ALJ.”       Johnson, 434 F.3d at 653 (internal

quotation marks and alteration omitted).          Rather, “[w]here conflicting

evidence allows reasonable minds to differ,” the Court defers to the ALJ’s

decision. Id. (internal quotation marks omitted). To enable judicial review

for substantial evidence, “[t]he record should include a discussion of which

evidence the ALJ found credible and why, and specific application of the

pertinent legal requirements to the record evidence.” Radford v. Colvin, 734

F.3d 288, 295 (4th Cir. 2013). It is the duty of the ALJ to “build an accurate

and logical bridge from the evidence to his conclusion.” Monroe v. Colvin,

826 F.3d 176, 189 (4th Cir. 2016) (citation omitted). “Without this

explanation, the reviewing court cannot properly evaluate whether the ALJ

applied the correct legal standard or whether substantial evidence supports

his decisions, and the only recourse is to remand the matter for additional

investigation and explanations.” Mills v. Berryhill, No. 1:16-cv-25-MR, 2017

WL 957542, at *4 (W.D.N.C. Mar. 10, 2017) (Reidinger, J.) (citing Radford,

734 F.3d at 295).

                                       3

       Case 5:19-cv-00125-MR Document 18 Filed 01/22/21 Page 3 of 17
III.   THE SEQUENTIAL EVALUATION PROCESS

       A “disability” entitling a claimant to benefits under the Social Security

Act, as relevant here, is “[the] inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. § 423(d)(1)(A). The Social Security Administration Regulations

set out a detailed five-step process for reviewing applications for disability.

20 C.F.R. §§ 404.1520, 416.920; Mascio v. Colvin, 780 F.3d 632, 634 (4th

Cir. 2015). “If an applicant’s claim fails at any step of the process, the ALJ

need not advance to the subsequent steps.” Pass v. Chater, 65 F.3d 1200,

1203 (4th Cir. 1995) (citation omitted). The burden is on the claimant to

make the requisite showing at the first four steps. Id.

       At step one, the ALJ determines whether the claimant is engaged in

substantial gainful activity.   If so, the claimant’s application is denied

regardless of the medical condition, age, education, or work experience of

the claimant. Id. (citing 20 C.F.R. § 416.920). If not, the case progresses to

step two, where the claimant must show a severe impairment. If the claimant

does not show any physical or mental deficiencies, or a combination thereof,




                                       4

        Case 5:19-cv-00125-MR Document 18 Filed 01/22/21 Page 4 of 17
which significantly limit the claimant’s ability to perform work activities, then

no severe impairment is established and the claimant is not disabled. Id.

      At step three, the ALJ must determine whether one or more of the

claimant’s impairments meets or equals one of the listed impairments

(“Listings”) found at 20 C.F.R. 404, Appendix 1 to Subpart P. If so, the

claimant is automatically deemed disabled regardless of age, education or

work experience. Id. If not, before proceeding to step four, the ALJ must

assess the claimant’s residual functional capacity (“RFC”). The RFC is an

administrative assessment of “the most” a claimant can still do on a “regular

and continuing basis” notwithstanding the claimant’s medically determinable

impairments and the extent to which those impairments affect the claimant’s

ability to perform work-related functions. Social Security Ruling 96-8p; 20

C.F.R. §§ 404.1546(c); 404.943(c); 416.945.

      At step four, the claimant must show that his or her limitations prevent

the claimant from performing his or her past work. 20 C.F.R. §§ 404.1520,

416.920; Mascio, 780 F.3d at 634. If the claimant can still perform his or her

past work, then the claimant is not disabled.        Id.   Otherwise, the case

progresses to the fifth step where the burden shifts to the Commissioner. At

step five, the Commissioner must establish that, given the claimant’s age,

education, work experience, and RFC, the claimant can perform alternative

                                       5

       Case 5:19-cv-00125-MR Document 18 Filed 01/22/21 Page 5 of 17
work which exists in substantial numbers in the national economy. Id.; Hines

v. Barnhart, 453 F.3d 559, 567 (4th Cir. 2006). “The Commissioner typically

offers this evidence through the testimony of a vocational expert responding

to a hypothetical that incorporates the claimant’s limitations.” 20 C.F.R. §§

404.1520, 416.920; Mascio, 780 F.3d at 635. If the Commissioner succeeds

in shouldering his burden at step five, the claimant is not disabled and the

application for benefits must be denied. Id. Otherwise, the claimant is

entitled to benefits.

IV.   THE ALJ’S DECISION

      At step one, the ALJ found that the Plaintiff had not engaged in

substantial gainful activity since her alleged onset date, August 24, 2015. [T.

at 12]. At step two, the ALJ found that the Plaintiff has severe impairments

including:

             [L]umbar degenerative disc disease, status post
             fusion (2003) with radiculopathy; bilateral carpal
             tunnel syndrome, severe on the right and moderate
             on the left; obesity; unspecified urinary incontinence
             (standing and strenuous activity limitation); anxiety;
             and depression.

[Id.]. At step three, the ALJ determined that the Plaintiff does not have an

impairment or combination of impairments that meets or medically equals

the Listings. [T. at 13]. The ALJ then determined that the Plaintiff,

notwithstanding her impairments, has the RFC:
                                       6

        Case 5:19-cv-00125-MR Document 18 Filed 01/22/21 Page 6 of 17
              [T]o perform sedentary work as defined in 20 CFR
              404.1567(a) except she could lift and carry 20
              pounds occasionally and 10 pounds frequently. She
              could sit for six hours in an eight-hour workday and
              stand or walk for two hours in an eight-hour workday.
              She could frequently climb ramps or stairs, but no
              ladders, ropes, or scaffolds. She could occasionally
              stoop, squat, kneel, or crouch but never crawl. She
              could frequently handle and finger bilaterally. She
              could perform simple, routine, and repetitive tasks.
              She could maintain attention and concentration in
              two-hour segments at a nonproduction pace. She
              could tolerate occasional contact with the public and
              frequent contact with supervisors and coworkers, but
              no teamwork for task completion; and a stable work
              setting.
[T. at 15].

      At step four, the ALJ identified the Plaintiff’s past relevant work as a

warehouse worker, marker, and materials handler. [T. at 19]. The ALJ

observed, however, that the Plaintiff is “unable to perform past relevant work

as actually or generally performed.” [Id.]. At step five, based upon the

testimony of the VE, the ALJ concluded that, considering the Plaintiff’s age,

education, work experience, and RFC, the Plaintiff is capable of performing

jobs that exist in significant numbers in the national economy, including

addresser, document preparer, and nut sorter. [T. at 20]. The ALJ therefore

concluded that the Plaintiff was not “disabled” as defined by the Social

Security Act from August 24, 2015, the alleged onset date, through July 10,

2018, the date of the decision. [Id.].

                                         7

        Case 5:19-cv-00125-MR Document 18 Filed 01/22/21 Page 7 of 17
V.     DISCUSSION1

       As one of her assignments of error, the Plaintiff argues that the “ALJ

erred in evaluating the [Plaintiff’s] mental limitations” by “reject[ing] the

limitations imposed by the treating and examining physicians for

unsupported reasons” and “fail[ing] to explain his findings or include

limitations imposed by all of her severe impairments.” [Doc. 14 at 8]. The

Plaintiff contends that, as a result, the RFC is incomplete and not supported

by substantial evidence. [Id.].

       Social Security Ruling 96-8p explains how adjudicators should assess

residual functional capacity. The Ruling instructs that the RFC “assessment

must first identify the individual’s functional limitations or restrictions and

assess his or her work-related abilities on a function-by-function basis,

including the functions” listed in the regulations.2 SSR 96-8p; see also

Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015) (finding that remand may




1 Rather than set forth the relevant facts in a separate section, the Court has incorporated
the relevant facts into its legal analysis.

2 The functions listed in the regulations include the claimant’s (1) physical abilities, “such
as sitting, standing, walking, lifting, carrying, pushing, pulling, or other physical functions
(including manipulative or postural functions, such as reaching, handling, stooping or
crouching);” (2) mental abilities, “such as limitations in understanding, remembering, and
carrying out instructions, and in responding appropriately to supervision, coworkers, and
work pressures in a work setting;” and (3) other work-related abilities affected by
“impairment(s) of vision, hearing or other senses, and impairment(s) which impose
environmental restrictions.” 20 C.F.R. § 416.945.
                                              8

         Case 5:19-cv-00125-MR Document 18 Filed 01/22/21 Page 8 of 17
be appropriate where an ALJ fails to assess a claimant’s capacity to perform

relevant functions, despite contradictory evidence in the record, or where

other inadequacies in the ALJ’s analysis frustrate meaningful review)

(citation omitted).

      When a plaintiff’s claim is based in whole or in part on mental health

impairments, the Social Security Rules and Regulations require an in-depth

review and analysis of the plaintiff’s mental health history. The Regulations

make plain that “[p]articular problems are often involved in evaluating mental

impairments in individuals who have long histories of … prolonged outpatient

care with supportive therapy and medication.” 20 C.F.R. Pt. 404, Subpt. P,

App. 1, § 12.00E. The Regulations, therefore, set forth a mechanism for this

type of review and documentation, known as the “special technique,” to

assist ALJs in assessing a claimant’s mental RFC. See SSR 96-8p; 20

C.F.R. §§ 404.1520a, 416.920a. The special technique “requires

adjudicators to assess an individual’s limitations and restrictions from a

mental impairment(s) in categories identified in the ‘paragraph B’ and

‘paragraph C’ criteria of the adult mental disorders listings.” SSR 96-8p.

Paragraph B of the listings provides the functional criteria assessed, in

conjunction with a rating scale, to evaluate how a claimant’s mental disorder

limits her functioning. These criteria represent the areas of mental

                                      9

        Case 5:19-cv-00125-MR Document 18 Filed 01/22/21 Page 9 of 17
functioning a person uses in the performance of gainful activity. 20 C.F.R.

Pt. 404, Subpt. P, App. 1, § 12.00A. The Paragraph B criteria include

restrictions in activities of daily living; social functioning; concentration,

persistence or pace; and episodes of decompensation.3 Id. The ALJ uses

the special technique to “evaluate the severity of mental impairments …

when Part A of the Listing of Impairments is used.”                         20 C.F.R. §

404.1520a(a).

              Under the special technique, we must first evaluate
              your pertinent symptoms, signs, and laboratory
              findings to determine whether you have a medically
              determinable mental impairment(s)….          If we
              determine that you have a medically determinable
              mental impairment(s), we must specify the
              symptoms, signs, and laboratory findings that
              substantiate the presence of the impairment(s) and
              document our findings[.]

20 C.F.R. § 404.1520a(b)(1). With regard to mental health issues, “[t]he

determination of mental RFC is crucial to the evaluation of your capacity to

do [substantial gainful activity] when your impairment(s) does not meet or

equal the criteria of the listings, but is nevertheless severe.” 20 C.F.R. Pt.




3 For claims filed on or after January 17, 2017, the new Paragraph B criteria include:
“Understand, remember, or apply information; interact with others; concentrate, persist,
or maintain pace; and adapt or manage oneself.” 20 C.F.R. § 404.1520a(c)(3) (as
amended). In this case, the Plaintiff filed her application for disability insurance benefits
before the amendment, however, the ALJ rendered his decision on July 10, 2018, and
applied the new Paragraph B criteria.
                                             10

        Case 5:19-cv-00125-MR Document 18 Filed 01/22/21 Page 10 of 17
404, Subpt. P, App. 1, § 12.00A. The RFC assessment is formulated in light

of a claimant’s physical and mental impairments. Rule 96-8p provides:

           The adjudicator must remember that the limitations
           identified in the “paragraph B” and “paragraph C”
           criteria are not an RFC assessment but are used to
           rate the severity of mental impairment(s) at steps 2
           and 3 of the sequential evaluation process. The
           mental RFC assessment used at steps 4 and 5 of the
           sequential evaluation process requires a more
           detailed assessment by itemizing various functions
           contained in the broad categories found in
           paragraphs B and C of the adult mental disorders
           listings in 12.00 of the Listing of Impairments, and
           summarized on the [Psychiatric Review Technique
           Form].

SSR 96-8p. Rule 96-8p further explains as follows:

           The RFC assessment must include a narrative
           discussion describing how the evidence supports
           each conclusion, citing specific medical facts (e.g.,
           laboratory findings) and nonmedical evidence (e.g.,
           daily activities, observations). In assessing RFC, the
           adjudicator must discuss the individual’s ability to
           perform sustained work activities in an ordinary work
           setting on a regular and continuing basis (i.e., 8
           hours a day, for 5 days a week, or an equivalent work
           schedule), and describe the maximum amount of
           each work-related activity the individual can perform
           based on the evidence available in the case record.

Id. “Only after that may RFC be expressed in terms of the exertional levels

of work, sedentary, light, medium, heavy, and very heavy.” Id.

     In this case, the ALJ failed to conduct any function-by-function analysis

of Plaintiff's mental health limitations and work-related abilities prior to
                                     11

      Case 5:19-cv-00125-MR Document 18 Filed 01/22/21 Page 11 of 17
expressing his RFC assessment. [See T. at 13-18]. At step three, the ALJ

decided that Plaintiff's mental impairments did not meet or medically equal

the “Paragraph B” criteria4 in listing 12.04 (depressive, bipolar and related

disorders) or listing 12.06 (anxiety and obsessive-compulsive disorders). [T.

at 13-14]. The ALJ based this on findings regarding Plaintiff's limitations and

difficulties relative to understanding, remembering, or applying information;

interacting with others; concentrating, persisting, or maintaining pace; and

adapting or managing oneself. [Id.]. The ALJ proceeded at step three to find

that the Plaintiff suffers from mild limitations in understanding, remembering,

or applying information; moderate limitations in interacting with others; and

moderate limitations in concentration, persistence or pace; and no limitations

in adapting or managing oneself. [T. at 14]. These findings indicate that there

are limitations on Plaintiff’s ability to carry out some of the areas of mental

functioning listed in paragraph B. [T. at 14-15].

      The ALJ then went on to note:



4 Paragraph B of these listings provides the functional criteria assessed, in conjunction
with a rating scale, to evaluate how a claimant's mental disorder limits his or her
functioning. These criteria represent the areas of mental functioning a person uses in a
work setting. They are: understanding, remembering, or applying information; interacting
with others; concentrating, persisting, or maintaining pace; and adapting or managing
oneself. 20 C.F.R. § 404, Appendix 1 to Subpart P, § 12.00(A).




                                           12

        Case 5:19-cv-00125-MR Document 18 Filed 01/22/21 Page 12 of 17
            The limitations identified in the “paragraph B” criteria
            are not a residual functional capacity assessment but
            are used to rate the severity of mental impairments
            at steps 2 and 3 of the sequential evaluation process.
            The mental residual functional capacity assessment
            used at steps 4 and 5 of the sequential evaluation
            process requires a more detailed assessment. The
            following residual functional capacity assessment
            reflects the degree of limitation I have found in the
            “paragraph B” mental function[ ]analysis.

[T. at 15 (emphasis added)]. In formulating the Plaintiff’s RFC, however, the

ALJ failed to explain whether the limitations previously found translated to

any actual functional limitations. It appears the ALJ sought to account for

Plaintiff’s “moderate limitations” in two areas of mental functioning by finding

in the RFC that the Plaintiff:

            [C]ould perform simple, routine, and repetitive tasks.
            She could maintain attention and concentration in
            two-hour segments at a nonproduction pace. She
            could tolerate occasional contact with the public and
            frequent contact with supervisors and coworkers, but
            no teamwork for task completion; and a stable work
            setting.

[T. at 15]. This, however, begs the question. The ALJ failed to explain how

the Plaintiff’s mental impairments impact the Plaintiff’s mental functioning in

such areas as activities of daily living; social functioning; as well as

concentration, persistence, and pace. The ALJ skipped over this step to

determine what functions he believes the Plaintiff can perform. Therefore,

“his opinion is sorely lacking in the analysis needed for [the Court] to review
                                      13

       Case 5:19-cv-00125-MR Document 18 Filed 01/22/21 Page 13 of 17
meaningfully those conclusions.” Mascio, 780 F.3d at 636-37. Further, while

the ALJ’s decision recites certain evidence of record, the ALJ failed to

describe “how the evidence supports each conclusion, citing specific medical

facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily

activities, observations).” SSR 96-8p; Mascio, 780 F.3d at 636.5 Moreover,

although the ALJ concluded that the Plaintiff can perform certain functions,

“he said nothing about [the Plaintiff's] ability to perform them for a full work

day.” Id. at 637.6

       A reviewing court cannot be “left to guess about how the ALJ arrived

at his conclusions on [a plaintiff’s] ability to perform relevant functions and

indeed, remain uncertain as to what the ALJ intended.” Mascio, 780 F.3d at

637. It is the duty of the ALJ to “build an accurate and logical bridge from


5  Compounding this issue, in giving the consultative psychological examiner’s opinion
“little weight,” the ALJ states the examiner “observed the [Plaintiff]’s attention and
concentration were poor; however, the [Plaintiff] had recently stopped taking Vyvanse
although it controlled her concentration difficulties. [T. 18]. The ALJ, however, fails to
provide any citation to the record and a review of the record does not provide any
indication that Vyvanse was prescribed to the Plaintiff for the purpose of controlling her
concentration difficulties or that it actually controlled her concentration difficulties. Rather,
the evidence of record reflects that the Plaintiff was prescribed Vyvanse to treat her binge
eating. [See T. at 397-398, 400, 423, 426, 437, 462-463].

6 Similarly, in weighing the medical opinions of record, the ALJ gave “significant weight”
to the State Agency psychological consultant’s opinion that the Plaintiff “could remember
short, simple instructions.” [T. at 18]. Further, the ALJ states that the counseling records
show the Plaintiff capable of “routine interactions with coworkers and supervisions in
settings with limited interpersonal demands.” [Id.] The ALJ never explains, however, what
portions of the analysis are pertinent or why he reached different restrictions in the
Plaintiff’s RFC.
                                               14

        Case 5:19-cv-00125-MR Document 18 Filed 01/22/21 Page 14 of 17
the evidence to his conclusion.” Monroe v. Colvin, 826 F.3d 176, 189 (4th

Cir. 2016) (citation omitted). “Without this explanation, the reviewing court

cannot properly evaluate whether the ALJ applied the correct legal standard

or whether substantial evidence supports his decisions, and the only

recourse is to remand the matter for additional investigation and

explanations.” Mills v. Berryhill, No. 1:16-cv-25-MR, 2017 WL 957542, at *4

(W.D.N.C. Mar. 10, 2017) (Reidinger, J.) (citation omitted).

      As such, the Court must remand the case on this ground so that the

ALJ may comply with the proper procedure for assessing the Plaintiff’s

mental impairments before expressing an RFC determination. See Mascio,

780 F.3d at 636; Patterson v. Comm’r Soc. Sec. Admin., 846 F.3d 656, 659

& 662 (4th Cir. 2017) (“[T]he weight of authority suggests that failure to

properly document application of the special technique will rarely, if ever, be

harmless because such failure prevents, or at least substantially hinders,

judicial review.”).

VI.   CONCLUSION

      Because this Courts lacks an adequate record of the basis for the ALJ's

decision, it cannot conduct a meaningful review of that ruling. See Radford,

734 F.3d at 295. Upon remand, the ALJ must perform a function-by-function

analysis of the Plaintiff’s mental limitations and work abilities, and thereafter

                                       15

       Case 5:19-cv-00125-MR Document 18 Filed 01/22/21 Page 15 of 17
“build an accurate and logical bridge from the evidence to his conclusion.”

Monroe, 826 F.3d at 189 (citation omitted). The ALJ’s analysis should include

a narrative assessment describing how the evidence supports each

conclusion, as required by SSR 96-8p, accounting for the Plaintiff’s

limitations in understanding, remembering, or applying information;

interacting with others; concentration, persistence or pace; and adapting or

managing oneself, if any, including an assessment of whether Plaintiff can

perform work-related tasks for a full work day. See Scruggs, 2015 WL

2250890, at *5 (applying Mascio to find an ALJ must not only provide an

explanation of how a plaintiff’s mental limitations affect his ability to perform

work-related functions, but also his ability to perform them for a full workday).

      In light of this decision, the Plaintiff’s other assignment of error need

not be addressed at this time but may be addressed by her on remand.



                                    ORDER

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion for

Summary Judgment [Doc. 13] is GRANTED and the Defendant’s Motion for

Summary Judgment [Doc. 15] is DENIED. Pursuant to the power of this

Court to enter judgment affirming, modifying or reversing the decision of the

Commissioner under Sentence Four of 42 U.S.C. § 405(g), the decision of

                                       16

       Case 5:19-cv-00125-MR Document 18 Filed 01/22/21 Page 16 of 17
the Commissioner is REVERSED and the case is hereby REMANDED for

further administrative proceedings consistent with this opinion. A judgment

shall be entered simultaneously herewith.

     IT IS SO ORDERED.

                                  Signed: January 21, 2021




                                     17

      Case 5:19-cv-00125-MR Document 18 Filed 01/22/21 Page 17 of 17
